Per Curiam.

The relatrix is afforded an adequate remedy in the ordinary course of the law under Section 4905.26, Revised Code, by filing a complaint with the Public Utilities Commission and an appeal from an adverse order of the commission.
A writ of mandamus may be denied where there is a plain and adequate remedy in the ordinary course of the law. See Section 2731.05, Revised Code.

Writ denied.

Wetgandt, C. J., Zimmerman, Taet, Matthias, Bell, Radoliee and O’Neill, JJ., concur.
Radoliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.